DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 01/05/2021, with respect to objections and 112(b) rejections have been fully considered and are persuasive.  The objections and 112(b) rejections of 10/13/2020 has been withdrawn. 

Applicant’s arguments, see page 9-12, filed 01/05/2021, with respect to the rejections of claims 1-5, and 7-21 under 102(a) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Minear et al. (US 20090232388, hereinafter Minear).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. (IEEE, VOL. 29, NO. 6, 1052-596, already of record, hereinafter Davison. Already of record) (All the numbers of paragraphs referred to are from the version of the references attached) in view of Minear.
	Regarding claims 1 and 12 (currently amended), Davison teaches a simultaneous localization and mapping method and system (See at least Davison: Abstract, lines 1-4) comprising:
receiving a frame of … coupled to a robot (See at least Davison: Fig. 3. (a) (b), Section 3.1, Para. 3; Section 3.4, Para. 2; Fig. 9);
(See at least Davison: Section 3.1, Para. 3, Para. 4; Section 5.2, Para. 1);
using the inertial measurement data to estimate a rotation between a received frame of three dimensional point cloud data and a key frame of three dimensional point cloud data (See at least Davison: Section 3.1, Para. 3, Para. 4; Section 5.2, Para. 2);…
Davison further teaches:
a three dimensional point cloud sensor (See at least Davison: Section 5.1, Para. 1); 
an inertial sensor (See at least Davison: Section 5.2, Para. 1); and
a processing module (See at least Davison: Fig. 9, a control workstation) configured to:…
Yet, Davison does not explicitly teach:
…three dimensional point cloud data from a three dimensional point cloud sensor…;
…
applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud data having an orientation aligned with the key frame of three dimensional point cloud data; and
estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data. 
However, in the same field of endeavor, Minear teaches:
…three dimensional point cloud data from a three dimensional point cloud sensor (See at least Minear: Para. 0006)…;
…
applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud (See at least Minear: Para. 0041; Para. 0083); and
estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data (See at least Minear: Para. 0010; Para. 0043; Para. 0083). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the simultaneous localization and mapping method and system of Davison, to incorporate 3D frame rotation and translation, as taught by Minear, for the benefit of finding the best translation, rotation, and scale parameters that satisfy all frame displacements, thereby to increase quality (see at least Minear: Abstract).

Regarding claims 2 and 14, Davison in combination with Minear teaches a method and system according to claims 1 and 12, further comprising applying an axonometric projection to the aligned frame of three dimensional point cloud data to obtain axonometric image frame data and wherein estimating the translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data comprises estimating a translation of the axonometric image frame data in an axonometric image plane (See at least Davison: Section 3.2, Para. 2; Section 3.1, Para. 4; Section 3.5, Para. 2, Para. 3, equation 6, Para. 4, equation 7).

	Regarding claims 11 and 21, Davison in combination with Minear teaches a method and system according to claims 1 and 12, further comprising refining the key frame using the aligned frame of three dimensional point cloud data (See at least Davison: Section 3.6, Para. 8).

claim 13, Davison in combination with Minear teaches a system according to claim 12, wherein the three dimensional point cloud sensor is a RGB-D camera, and / or a Stereo Camera and / or a 3D laser scanner (See at least Davison: Section 5.1, Para. 1).

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Minear as applied to claims 1, 2, 12, 14 above, and further in view of Henriques et al. (IEEE, VOL. 37, NO. 3, 583-596, already of record, hereinafter Henriques. Already of record).
	Regarding claims 3 and 15, Davison in combination with Minear teaches a method and system according to claims 2 and 14.
Davison further teaches: further comprising expanding the axonometric image frame data into a one-dimensional vector and wherein estimating a translation of the axonometric image frame data in an axonometric image plane (See at least Davison: Section 3.6, Para. 3)…
Yet, Davison in combination with Minear does not explicitly teach:
…comprises determining a cyclic shift of the one-dimensional vector.
However, in the same field of endeavor, Henriques teaches:
…comprises determining a cyclic shift of the one-dimensional vector (See at least Henriques: Section 4.2, Para. 2,).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the simultaneous localization and mapping method and system of Davison in combination with Minear, to incorporate cyclic shift of the one-dimensional vector, as taught by Henriques, for the benefit of enabling fast learning and fast Fourier transforms instead of expensive matrix algebra (see at least Henriques: Section 3, Para. 1).

claims 4 and 16, Davison in combination with Minear teaches a method and system according to claims 1 and 12.
Davison further teaches: wherein estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data (See at least Davison: Section 3.1, Para. 4; Section 3.5, Para. 2, Para. 3, equation 6, Para. 4, equation 7,)…
Yet, Davison in combination with Minear does not explicitly teach:
… comprises applying a correlation filter.
However, in the same field of endeavor, Henriques teaches:
… comprises applying a correlation filter (See at least Henriques: Fig. 1, Section 2.2, Para. 3).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the simultaneous localization and mapping method of Davison in combination with Minear, to incorporate applying a correlation filter, as taught by Henriques, for the benefit of incorporating multiple feature channels with a fast extension of linear correlation filters (see at least Henriques: Section 1, Para. 4).

	Regarding claims 5 and 17, Davison in combination with Minear in combination with Henriques teaches a method according to claims 4 and 16.
Yet, Davison in combination with Minear does not explicitly teach:
wherein the correlation filter is a general kernelized correlation filter and / or a kernelized correlation filter.
However, in the same field of endeavor, Henriques teaches:
wherein the correlation filter is a general kernelized correlation filter and / or a kernelized correlation filter (See at least Henriques: Fig. 1).
(see at least Henriques: Section 1, Para. 4).

Claims 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Minear as applied to claims 1, 12 above, and further in view of Bolme et al. (IEEE, 978-1-4244-6985-7/10, 2544-2550, already of record, hereinafter Bolme. Already of record).

	Regarding claims 7 and 18, Davison in combination with Minear teaches a method and system according to claims 1 and 12.
Davison further teaches: further comprising creating a new key frame (See at least Davison: Section 3.3, Para. 1)…
Yet, Davison in combination with Minear does not explicitly teach:
… if a matching criterion is below a first threshold.
However, in the same field of endeavor, Bolme teaches:
… if a matching criterion is below a first threshold (See at least Bolme: Section 3.2, Para. 7; Section 3.5, Para. 2). That is when incorporate peak to side-lobe ratio to indicate quality, creating new frame is used for those that having failed qualities.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the simultaneous localization and mapping method of Davison in combination with Minear, to incorporate matching criterion to a threshold, as taught by Bolme, for the benefit of measuring of filter quality (see at least Bolme: Section 3.2, Para. 7).

	Regarding claims 8 and 19, Davison in combination with Minear teaches a method and system according to claims 7 and 18.
Davison further teaches: further comprising key frame refinement using the aligned frame of three dimensional point cloud data (See at least Davison: Section 3.6, Para. 8)…
Yet, Davison in combination with Minear does not explicitly teach:
… if the matching criterion is above a second threshold.
However, in the same field of endeavor, Bolme teaches:
… if the matching criterion is above a second threshold (See at least Bolme: Section 3.2, Para. 7, lines 5-6; Section 3.5, Para. 2). That is when incorporate peak to side-lobe ratio to indicate quality, refinement is used for those that having good qualities.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the simultaneous localization and mapping method of Davison in combination with Minear, to incorporate matching criterion to a threshold, as taught by Bolme, for the benefit of measuring of filter quality (see at least Bolme: Section 3.2, Para. 7).

	Regarding claim 9, Davison in combination with Minear and Bolme teaches a method according to claim 8. 
Yet, Davison in combination with Minear does not explicitly teach:
wherein the second threshold is greater than the first threshold.
However, in the same field of endeavor, Bolme teaches:
wherein the second threshold is greater than the first threshold (See at least Bolme: Section 3.5, Para. 2). 
(see at least Bolme: Section 3.2, Para. 7).

	Regarding claims 10 and 20 (currently amended), Davison in combination with Minear and Bolme teaches a method according to claims 7 and 18. 
Yet, Davison in combination with Minear does not explicitly teach:
wherein the first matching criterion is a peak to side-lobe ratio.
However, in the same field of endeavor, Bolme teaches:
wherein the first matching criterion is a peak to side-lobe ratio (See at least Bolme: Section 3.2, Para. 7,). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the simultaneous localization and mapping method of Davison in combination with Minear, to incorporate matching criterion to a threshold, as taught by Bolme, for the benefit of measuring of filter quality (see at least Bolme: Section 3.2, Para. 7).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663